REINHARD, Judge.
Movant’s Rule 27.26 motion sought to vacate his sentence of stealing property of the value of at least $50.00. The trial court denied the motion without an evidentiary hearing. On appeal, he contends that the court erred in failing to give him an eviden-tiary hearing.
Movant’s specific allegations are almost identical to those made by the movant in Smith v. State, 513 S.W.2d 407 (Mo. banc 1974) cert. denied 420 U.S. 911, 95 S.Ct. 832, 42 L.Ed.2d 841 (1975). In Smith, the trial court denied movant relief without an evi-dentiary hearing. The Missouri Supreme Court determined that the movant’s allegations were either refuted by the record or did not state grounds entitling him to relief. The court then held that the trial court did not err in denying the motion without an evidentiary hearing. Id. at 411-12.
Here, as in Smith, movant’s allegations were either refuted by the record or did not state grounds entitling him to relief. Therefore, no evidentiary hearing was required. Burns v. State, 601 S.W.2d 633 (Mo.App.1980).
We find no error of law and an extended opinion would have no precedential value.
The judgment is affirmed in compliance with Rule 84.16(b).
DOWD, P. J., and CRIST, J., concur.